Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-18-00274-CR

                                      Jose Flores HERNANDEZ,
                                               Appellant

                                                    v.

                                         The STATE of Texas,
                                               Appellee

                      From the 186th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 1980CR1362W
                             Honorable Jefferson Moore, Judge Presiding

PER CURIAM

Sitting:          Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: July 25, 2018

DISMISSED FOR LACK OF JURISDICTION

           Appellant has filed a notice of appeal seeking to appeal the trial court’s order denying his

motion for a judgment nunc pro tunc. Because we do not have jurisdiction to consider an appeal

of an order denying a motion for a judgment nunc pro tunc, we ordered appellant to show cause in

writing why this appeal should not be dismissed for want of jurisdiction. Our order noted that the

denial of a motion for a judgment nunc pro tunc is not an appealable order; instead, the proper

remedy to obtain review of the denial of a motion for judgment nunc pro tunc is by petition for

writ of mandamus. See Reyes v. State, No. 04-12-00267-CR, 2012 WL 2602965, at *1 (Tex.
                                                                                04-18-00274-CR


App.—San Antonio July 5, 2012, no pet.) (mem. op.); Castor v. State, 205 S.W.3d 666, 667 (Tex.

App.—Waco 2006, no pet.). Appellant timely filed a response to our show cause order, but did

not provide a basis upon which we may exercise jurisdiction over this appeal. We, therefore,

dismiss this appeal for lack of jurisdiction.

                                                 PER CURIAM

Do not publish




                                                -2-